 

Case 1:18-cv-10836-PGG Document 129 Filed 01/08/20 Page 1of 4

rome cee ie

  

 

 

 

p ECEIVET |,
Hur uci HET
UNITED SJATES OLSTRECT CoveT JAN = 8 £020 |

 

 

 

 

 

|
|
__ FSouTVERw DEstRicy oF NEW YORA PRO SE OFFICE

 

 

 

 

 

 

 

| | Maca. Gols EWN, fase

 

 

 

 

 

[Pluk (ose Now! A¥-cy- AO%ZG-PEG-GWE
—  eaennss TO __ _
jusketas

 

 

“| Moron Tp AMEND DockET ENTRIES

 

 

it \nerele: AMOveES on orale, Cou. putsuent Y» Ceglyp Ms nied < the
CUD
Solid CATMeS IA She stent cose os ‘allows

 

 

Pain MechinS. Glee Chuein He SglaekT), cebing pen sey
JeS< BTS O08) fe ore The Geko We Corts sel She lly

 

 

 

* Dodeak enrrn C d. ED aD Aon Wn Ye Swekreportros, “Wy Liseellenesus
Relic." Plane Cequeshs Sinstees apperce: coo nee lays Yeplenk

WM OTEON FOR QOFICE ENT TEME TO CELE PORLEAVETOFTLE bh

 

 

 
  

4 Qudic Joke on) Node: delels Petal “eAtouneres Ly Fe

 

 

 

 

 

{Sv! R-REPLY REGARDING DEFENDAYIIS' Horton 1 PESMESS CORSO"
Pe A Ren nes Wele Exhibit Ay ®. fa. UX) SAS os Foam SShe

 

 

 

  

 

 

 

 

___fhetwean vee Pomieond The Gove: ae ww vanenk WBe equitalda

! VeWlone 3 EN eek \ireckons a heer gle PENG e “ ———

. - Te. AS oppests Mm inte maitre ae = aa Gate The plonli@rey. JOINS
4 rinsed cf pRLER c% Ce Lt gl or ak We lawly @, Wotton Fae
Ree ORDER TARO CRUISE." é
cr *D& a AS Pears. inthe Onis dye beg Remeck.” Tel lent Prey veats

x at Ws cores, We ¢ ages hy ae okedbe | \eesty C3) \MoTEeW oR Access,"
S|. Sd BAe oppecss | ha St lick octes ° ‘Nehie Cotha, The. ploink
__feqeds Hinkel caper she cog’ mackthe leh cos “MOIEOW TD

| COPEL.”

 

 

!
|
 

Case 1:18-cv-10836-PGG Document 129 Filed 01/08/20 Page 2 of 4

“DE VI OILS M ne dockele: reporros, Exlasinn oF ‘ese "The.
plao rowoks Wek it rahe Sepgear Sg Wee cophione ty oe ok he Nea 5)
AMOTION FOR AW FEXTRNSRON oF To" ee

r eK appeccs in the Cadiek ePeck es, -  Romedre' The he pleat _
Dane Mnsiew perros he coptomed k, “MaTEON To AOD pb renga =

 

          

 

[Melons The. clon? re vests Weil Inshet appeer se we coking) ‘Ne

DE, ne edpecrs mathe Sucka ieprees, MY Wakice Colne.” The @ leak GO _
repoests, Ladies onpeer ay,” CLATM FoR MIWOATORY BUNPerAL
Derrcee CR).R, Bud 101.COOD),*

DAE. Bb gs nthe dpi Ws (Othe) Tega
rejects khinsenboppesr ox, NOTICE. OF FIINGS =" a

° Wr. Apa, APES | Shh Sacee’ repre cs | BRS Spors sae Ses i

 

 

 

‘OE. has onpess NA, Salbreperbest ‘Extensis ot Vine by File. The

 

AKER re justs 1 ron ht he

- pias ES rh rs Mstea\ NOs. wa copia ned ys _—-
[de Fn opecry <>. tate LETTER Koy toll.”

 

, DE \Z. Ast eppecrs ny Nee hy eS) Re mock | "The glinki(Prquesls — -

a we esi ae Loree Cog __
Es AD. tS M. ey regres) ® Misco eneoss Relrede,’ " The.

 

 

 

be M+ tZ a! 1.6) OPP ens WY whe 7 Saclale i repackes, | \ ‘Latter, Teg gle iepets,

 

' vale dhoakse The. Covet ond Whe Chek Sor tneie we Monde _

  

re MICAe MOA ond nals nis Ta indaats % sare aaatlively poe

AE Mation ics Pc agg on Mok x Necember 23 ig a yuter co

SS ncbrnne te shogs es ihre Se Re Te

tele They ROMA) ak whi ative le

 

 

lee te eavelone Aho, Fly pursue |
oF | gOS wis \Youston uv ets. MT TABBY :
elt aha wogprers heraRee He, 5, whaler Sef

 

sede ree N Hisk-

    

 

SUK
Er Tee _

er aya mating eT Cade ha aaah \pechyca.m, -

-— a ee

 

  
 
 

Case 1:18-cv-10836-PGG Document 129 Filed 01/08/20 Page 3 of 4

VNC
pM ah S ¢ Cattes\ais, (5 $2

 

— Rea Not ARIZA AO
Feder\ Correction Taso on. ce
PO. Gx 32

 

 

 

Vere rete, TN UISOB oT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

Filed 01/08/20 Page 4 of 4

 

errr a Lah E770 Vasey
ata Lg PaCS

  

4 Pid. GUOE DG fi

kay NE STRdWwhwl

lege] Late trbet tea tgetgetye! btabbeefectdtfocgoregl Leth tal] BOISTe

      

Laeey Any RSA, Ny

AS PJ WA
MAO SPD SM
PF) AQ SO

sleeker ome A AR 1.5 TS EEN,

OI44O AS Old!
0202 8 = Nvr

JALVIaW

 

 

 

 

 

BO8ZF |

UONNASU| [|EUO!}

 

GO YER ET

 

QAAES “SS
